                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

HANOVER INSURANCE GROUP,
JOSHUA FORTE and ANGELA FORTE,

Plaintiffs,

v.                                                          Case No. 19-1054 JPG/RJD

ROBERTO CENDENO HERNANDEZ,
and EMC AUTO TRANSPORT, LLC,

Defendants.


                            MEMORANDUM AND ORDER

        In light of Seventh Circuit Court of Appeals admonitions, see Foster v. Hill, 497

F.3d 695, 696-97 (7th Cir. 2007), the Court has undertaken a rigorous initial review of

pleadings to ensure that jurisdiction has been properly pled. See Hertz Corp. v. Friend,

559 U.S. 77, 94 (2010) (noting courts’ “independent obligation to determine whether

subject-matter jurisdiction exists, even when no party challenges it”). The Court has noted

the following defects in the jurisdictional allegations of the Notice of Removal (Doc. 1)

filed by defendants Roberto Cendeno Hernandez and EMC Auto Transport, LLC:

        Failure to allege the citizenship of each member of an unincorporated
        association. To determine if complete diversity exists, the Court must examine the
        citizenship of each member of a limited liability company. See Carden v. Arkoma
        Assocs., 494 U.S. 185, 195-96 (1990); Belleville Catering Co. v. Champaign Market
        Place, LLC, 350 F.3d 691, 692 (7th Cir. 2003) (partnerships and limited liability
        companies are citizens of every state of which any member is a citizen); Indiana
        Gas Co. v. Home Ins. Co., 141 F.3d 314, 316 (7th Cir. 1998). The relevant pleading
        must affirmatively allege the specific states of citizenship of each member of the
        limited liability company.

        Defendants state EMC Auto Transport, LLC is a limited liability company and is a

citizen of Florida, but this is not enough. Defendants must allege each member of the LLC

and their citizenship.
The Court hereby ORDERS Defendants shall have up to and including October 14, 2019

to amend the faulty pleading to correct the jurisdictional defects. See 28 U.S.C. § 1653.

Failure to cure the noted defects will result in remand of this case for lack of subject matter

jurisdiction. Amendment of the faulty pleading to reflect an adequate basis for subject

matter jurisdiction will satisfy this order. Defendants are directed to consult Local Rule

15.1 regarding amended pleadings and need not seek leave of Court to file such amended

pleading.

IT IS SO ORDERED.
DATED: September 30, 2019

                                              s/J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE
